IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-51037
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE MENCHACA, also known
as Joe Menchaca, also
known as Joe L. Menchaca, also
known as Jose Luis Menchaca,

                                           Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-98-CR-96-ALL
                         - - - - - - - - - -

                            July 6, 1999

Before EMILIO M. GARZA, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     José Menchaca appeals his jury conviction for possession of

a firearm by a felon and possession of a firearm with obliterated

serial numbers.   He contends that his statement made to the

police should have been suppressed at trial because he was not

advised of his Miranda1 rights.   No motion to suppress was filed

in the district court and thus any argument with respect thereto

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         Miranda v. Arizona, 384 U.S. 436, 444 (1966).
                           No. 98-51037
                                -2-

is waived.   See United States v. Chavez-Valencia, 116 F.3d 127,

130 (5th Cir.), cert. denied, 118 S. Ct. 325 (1997); FED. R. CRIM.

P. 12(b)(3).   The judgment of the district court is AFFIRMED.